


110 HR 1655 IH: Children’s Access to Reconstructive

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1655
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Tiberi, Mrs. Maloney of New
			 York, Mr. Gordon of
			 Tennessee, Mr. McDermott,
			 Mr. Inslee,
			 Mr. Coble, and
			 Ms. Hooley) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986
		  to require that group and individual health insurance coverage and group health
		  plans provide coverage for treatment of a minor child’s congenital or
		  developmental deformity or disorder due to trauma, infection, tumor, or
		  disease.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Access to Reconstructive
			 Evaluation & Surgery (CARES) Act of 2007.
		2.Coverage of minor
			 child’s congenital or developmental deformity or disorder
			(a)Group health
			 plans
				(1)Public Health Service Act
			 amendments(A)Subpart 2 of part A of
			 title XXVII of the Public Health Service
			 Act is amended by adding at the end the following new
			 section:
						
							2707.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements for
				reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
											(i)procedures that do
				not materially affect the function of the body part being treated; and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
										(b)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such
				plan.
								.
					(B)Section 2723(c) of such Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2707.
					(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements for
				reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual who has not attained age
				22.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalFor purposes of this section, the term
				treatment includes reconstructive surgical procedures (procedures
				that are generally performed to improve function, but may also be performed to
				approximate a normal appearance) that are performed on abnormal structures of
				the body caused by congenital defects, developmental abnormalities, trauma,
				infection, tumors, or disease, including—
											(i)procedures that do
				not materially affect the function of the body part being treated; and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
										(b)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in the last sentence of section 102(a), for purposes of assuring
				notice of such requirements under the plan; except that the summary description
				required to be provided under the fourth sentence of section 104(b)(1) with
				respect to such modification shall be provided by not later than 60 days after
				the first day of the first plan year in which such requirements
				apply.
								.
					(B)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(C)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(D)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Standards relating to benefits
				for minor child’s congenital or developmental deformity or
				disorder.
							
							.
					(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
						
							9813.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements for
				reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual who has not attained age
				22.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalFor purposes of this section, the term
				treatment includes reconstructive surgical procedures (procedures
				that are generally performed to improve function, but may also be performed to
				approximate a normal appearance) that are performed on abnormal structures of
				the body caused by congenital defects, developmental abnormalities, trauma,
				infection, tumors, or disease, including—
											(i)procedures that do
				not materially affect the function of the body part being treated; and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or
				self-esteem.
										.
					(B)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
						
							
								Sec. 9813. Standards relating to benefits
				for minor child’s congenital or developmental deformity or
				disorder.
							
							.
					(b)Individual
			 health insurance(1)Part B of title XXVII of
			 the Public Health Service Act is
			 amended by inserting after section 2752 the following new section:
					
						2753.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
							(a)Requirements for
				reconstructive surgery
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
								(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
								(3)Treatment
				defined
									(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
										(i)procedures that do
				not materially affect the function of the body part being treated; and
										(ii)procedures for
				secondary conditions and follow-up treatment.
										(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
									(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(b) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Effective
			 dates(1)The
			 amendments made by subsection (a) shall apply with respect to group health
			 plans for plan years beginning on or after January 1, 2008.
				(2)The amendment made by subsection (b)
			 shall apply with respect to health insurance coverage offered, sold, issued,
			 renewed, in effect, or operated in the individual market on or after such
			 date.
				(d)Coordinated
			 regulationsSection 104(1) of Health Insurance Portability and Accountability Act of
			 1996 is amended by striking this subtitle (and the amendments
			 made by this subtitle and section 401) and inserting the
			 provisions of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, the provisions of parts A and C of title XXVII of the
			 Public Health Service Act, and
			 chapter 100 of the Internal Revenue Code of 1986.
			
